[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-1331

              HAROLD SCHOFIELD; ATLANTEK, INC.,

                    Plaintiffs, Appellees,

      PAUL CARON; CHRISTOPHER ROTHWELL; EDWARD NARDONE;

                         Plaintiffs,

                              v.

          JOHN FRENCH, a/k/a Bar Code Systems, Inc.,

                    Defendant, Appellant,

         DATACARD CORPORATION; THOMAS CASEY; TRUSTEE,

                    Defendants, Appellees,

                   BAR CODE SYSTEMS, INC.,

                          Defendant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]



                            Before

                     Lynch, Circuit Judge,
                Bownes, Senior Circuit Judge,
                  and Lipez, Circuit Judge.
     John French on brief pro se.
     Dennis R. Gannon on brief for appellees Harold Schofield and
Atlantek, Inc.
     Richard W. MacAdams, Denean M. Russo and MacAdams & Wieck
Incorporated on brief for appellee Datacard Corporation.




                          May 25, 2000
              Per Curiam.     After a thorough review of the record

and of the parties’ submissions, we affirm.

              It appears that appellant, John French (“French”),

has disavowed the main argument he made below: that the

terms    in     the   referenced     consulting       contracts   were

unenforceable against him because they were not attached to

the written contract he signed.           To the extent French has

disavowed      that   argument,     he   has    waived   any   further

opportunity to challenge the district court’s ruling on this

point.   See Martinez v. Colon, 54 F.3d 980, 990 (1st Cir.

1995).   Even if his argument is not waived, it is meritless,

for the reasons stated in the district court’s opinion dated

February 9, 1999.         French’s fraud claim also is meritless,

for the reasons stated in the district court’s opinion.

French’s remaining arguments are forfeited, as they are

raised for the first time on appeal.           Id.   Appellant may not

excuse his omissions by blaming them on his former attorney;

parties are bound by the actions of their attorneys, and

“[a]ny other notion would be wholly inconsistent with our

system of representative litigation.”           See Scola v. Beaulieu

Wielsbeke, 131 F.3d 1073, 1075 (1st Cir. 1997).

              Affirmed.     1st Cir. Loc. R. 27(c).